Citation Nr: 1733679	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-07 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran's surviving spouse




ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from October 1963 to July 1968.  Sadly, the Veteran died in October 2010.

This matter comes before the Board of Veterans' Appeals (Board) from the September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran's surviving spouse appeared at a January 2017 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died in October 2010 with esophageal cancer listed on his death certificate as his cause of death.

2. The competent medical evidence shows that the Veteran's asbestos exposure in service caused or substantially or materially contributed to his death. 




CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 1310, 5107, 5103A (West 2014); 38 C.F.R. § 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5102, 5103(A), 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

In this case, the Board is granting the claim. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

The relevant law provides that when a veteran dies from a service connected or compensable disability, VA shall pay dependency and indemnity compensation to such veteran's surviving spouse, children, or parents.  38 U.S.C.A. § 1310.  Service connection for the cause of the veteran's death may be granted when the disability causing such veteran's death was incurred or aggravated while in military service, or he died during such service.  See 38 U.S.C.A. § 1310 (b).  The death of a veteran will be considered as having been due to a service connected disability when the evidence establishes that such disability was either the principal or a contributor cause of death.  38 C.F.R. § 3.312.  The principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  The contributory cause of death is one that contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312 (c).

As an initial matter, the RO has conceded the Veteran's asbestos exposure while in service while working as a machinist's mate in the Navy.  The Veteran's death certificate lists esophageal cancer as his cause of death.  Appellant claims that the Veteran originally had lung cancer caused by asbestos exposure which developed into esophageal cancer.  Alternatively, the Appellant also claims that asbestos exposure directly caused the Veteran's esophageal cancer. 

In a June 2010 private treatment note, the Veteran's esophageal biopsy revealed fragments of extensively necrotic esophageal mucosa with invasive poorly differentiated adenocarcinoma.  The physician stated that the "possibility (albeit much less likely) of a neoplasm arising elsewhere, such as the lung, cannot be totally excluded."  Additionally, in an October 2010 private treatment record, the physician stated that the Veteran had multiple pulmonary nodules consistent with metastatic disease, indicating that cancer was present in the lungs.
      
However, in September 2011, a VA examiner opined that the Veteran's cause of death was less likely than not caused by asbestos exposure.  The examiner stated that the Veteran's cause of death was adenocarcinoma of the esophagus and asbestos is not one of the etiological factors of this disease.  

Conversely, in February 2013 and October 2014 the Appellant submitted information and medical studies discussing the relationship between asbestos exposure and esophageal cancer.

In August 2017, in response to the Board's request, a medical expert opinion was obtained.  The medical opinion stated that the Veteran did not have lung cancer prior to developing esophageal cancer.  However, the expert stated that it is at least as likely as not that the Veteran's lung metastatic cancer was caused by asbestos exposure.  Additionally, the expert opined that it is at least as likely as not that the Veteran's esophageal cancer was caused by his exposure to asbestos in the military.  The expert relied on recent medical literature that has shown that prolonged exposure to high levels of asbestos was statistically significantly associated with risk of esophageal cancer. 

Thereby, the Board finds that the cause of the Veteran's death may be presumed to have been related to asbestos exposure.  As a result, service connection for the cause of the Veteran's death is warranted.  38 C.F.R. § 3.312.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


